Case 6:09-cr-00042-LGW-CLR Document 117 Filed 12/08/20 Page 1 of 3



                                                                         FILED
                                                              John E. Triplett, Acting Clerk
                                                               United States District Court

                                                           By CAsbell at 9:57 am, Dec 08, 2020
Case 6:09-cr-00042-LGW-CLR Document 117 Filed 12/08/20 Page 2 of 3
Case 6:09-cr-00042-LGW-CLR Document 117 Filed 12/08/20 Page 3 of 3
